Per Curiam.

Extension of time to settle remittitur granted to February 3, 1977 to permit consideration when the court sits in full session again on February 7, 1977. Submissions are to be confined to proposals for procedure on remittitur to Supreme Court with cognizance that the Moratorium Act has in relevant part been declared unconstitutional, that plaintiff *1089may speak only for itself, and that constitutional requirements may be satisfied only by prompt performance of obligations now overdue. Given the limited power of the courts, applying direct constitutional mandates, they only may temper the use of their discretionary remedies, the limited fashioning of which may be influenced by priority to holders of city notes for value prior to maturity, and other equitable considerations, including possible class representation, as may be appropriate. Constitutionally, the courts are as powerless as the Legislature to grant a "moratorium”.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, and Wachtler concur in Per Curiam opinion; Judge Cooke concurs in the following memorandum: Accepting, as I must, this court’s prior determination of November 19, 1976, I concur in the Per Curiam opinion herein; Judge Fuchsberg taking no part.
Application for an extension of time granted to the extent indicated in the opinion herein.